DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s After-Final Amendments/Remarks filed on 24 August, 2022. The amendments have been entered. It will be noted, within the reply received on 24 August, 2022, Applicant corrected the previously-noted issues associated with claim 4, and thereby made claim 4 an independent claim and claim 1 a dependent claim therefrom (cancelling duplicate recitations provided within independent claim 4). Applicant provided claims 1-3, 5-7, 10-13, and 16-21 dependent from now-independent claim 4, as opposed to now-dependent claim 1.  Please refer to the Examiner’s Amendments which provide correction to the claim numbering, such that claims 1-3 depend, appropriately, from a previously recited claim (see MPEP§ 608.01(j) and 608.01(n)), and claim dependency to the correction of the independent claim from which it depends.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As noted within the Final Office Action mailed on 4 August, 2022, claims 4-6, 8-9, and 14-15 contained allowable subject matter. The prior art, when considered as a whole, alone or in combination, fails to reasonably disclose, teach, or suggest, so as to anticipate or render obvious, absent impermissible hindsight reasoning, the present invention as characterized by the claims.  Particularly, independent claims 4, 8, and 14 recite, in combination with the remaining recited elements of the respective claims, “a retention mechanism configured to retain the detection lever in the retracted position when the ice mold is in the harvest position, wherein the retention mechanism is configured to retain the detection lever in the retracted position when the ice mold is in the home position, and release the detection lever when the ice mold is moved from the home position to the harvest position”, which has not been reasonably disclosed, taught, or suggested by the prior art. As such, the present invention is allowed over the prior art.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan T. Fink on 1 September, 2022.
Please refer to MPEP §608.01(n) – I(F).  Pursuant to 35 U.S.C. 112  and 37 CFR 1.75(c), a claim in dependent form must refer only to a claim or claims previously set forth. The claims, as presented, set forth claims referring to numerically following claims, in addition to providing dependency from numerically following claims. The dependency of the claims, as presented, is clear. As the present invention is in condition for allowance, the presented amendments correct for such claim numbering issues.
The application has been amended as follows: 
(NOTE: Parenthetical numerals represent the claim numbering for issue, while the bolded and underlined text represents the corrected dependency recited by the claims, in view of the renumbering)
- 1. 	(Ex. Amd.) (2)	 The ice maker according to claim [[4]]1, wherein:
 the ice mold has a first end portion rotatable supported by a first portion of the carriage and a second end portion rotatably supported by a second portion of the carriage; and
the carriage supports the ice mold, detection lever, and retention mechanism.

2.	(Ex. Amd.) (3) The ice maker according to claim [[4]] 1, wherein the retention mechanism includes a retention lever rotatably coupled to the carriage and an actuation member fixed to the ice mold that are configured to retain the detection lever in the retracted position when the ice mold is in the harvest position.

3.	(Ex. Amd.) (4) The ice maker according to claim [[2]] 3, wherein the actuation member is configured to engage the retention lever as the ice mold is moved from the home position to the harvest position, causing the retention lever to rotate until the ice mold assumes the harvest position and the retention lever retains the detection lever in the retracted position.

4.	(Ex. Amd.) (1) An ice maker comprising: 
a carriage; 
an ice mold defining a plurality of cavities that is movably coupled to the carriage such that the ice mold is movable relative to the carriage between a home position and a harvest position; 
a detection lever movably coupled to the carriage such that the detection lever is movable between a retracted position and an extended position, the detection member being biased toward the extended position; and 
a retention mechanism configured to retain the detection lever in the retracted position when the ice mold is in the harvest position, 
wherein the retention mechanism is configured to retain the detection lever in the retracted position when the ice mold is in the home position, and release the detection lever when the ice mold is moved from the home position to the harvest position.

5.	(Ex. Amd.) (5) The ice maker according to claim [[4]] 1, wherein the retention mechanism includes a retention arm fixed to the ice mold that is configured to retain the detection lever in the retracted position when the ice mold is in the home position.

6. 	(Previously presented) (6) The ice maker according to claim 5, wherein: the retention arm is configured to engage the detection lever when the ice mold is in the home position and retain the detection lever in the retracted position, the retention arm is configured to disengage from the detection lever when the ice mold is moved from the home position to the harvest position, and the retention arm is configured to re-engage the detection lever when the ice mold is moved from the harvest position back to the home position.

7.	(Ex. Amd.) (7) The ice maker according to claim [[4]] 1, wherein the ice maker includes a spring configured to bias the detection lever towards the extended position.

8.	(Previously presented) (8) An ice maker comprising: 
a carriage; 
an ice mold defining a plurality of cavities that is movably coupled to the carriage such that the ice mold is movable relative to the carriage between a home position and a harvest position; 
a detection lever movably coupled to the carriage such that the detection lever is movable between a retracted position and an extended position, the detection member being biased toward the extended position; and 
a retention mechanism configured to retain the detection lever in the retracted position when the ice mold is in the harvest position, 
wherein the retention mechanism is configured to retain the detection lever in the retracted position when the ice mold is in the home position, and release the detection lever when the ice mold is moved from the home position to the harvest position, and 
wherein the ice maker comprises a drive arm configured to exert force on the detection lever toward the extended position as the ice mold is moved from the home position to the harvest position if the detection lever remains in the retracted position upon release from the retention mechanism.

9.	(Previously presented) (9) The ice maker according to claim 8, wherein: 
the retention mechanism includes a retention arm fixed to the ice mold that is configured to retain the detection lever in the retracted position when the ice mold is in the home position, and 
the drive arm corresponds to the retention arm.

10.	(Ex. Amd.) (10) The ice maker according to claim [[4]] 1, further comprising a self- contained control system comprising a controller and a non-contact sensor assembly configured to detect a predetermined position of the detection lever, the sensor assembly including a sensor and an actuation member configured to engage the sensor when the actuation member is within a predetermined region relative to the sensor.

11.	 (Original) (11) The ice maker according to claim 10, wherein the predetermined position of the detection lever corresponds to the extended position.

12. 	(Original) (12) The ice maker according to claim 10, wherein the sensor is a Hall Effect switch and the actuation member is a magnetic body configured to engage the hall effect switch when the magnetic body is within the predetermined region.

13. 	(Original) (13) The ice maker according to claim 10, wherein the sensor is fixed to the carriage and the actuation member is fixed to the detection lever such that the actuation member engages the sensor when the detection lever is in the extended position.

14. 	(Previously presented) (14) An ice maker comprising: 
a carriage; 
an ice mold defining a plurality of cavities that is movably coupled to the carriage such that the ice mold is movable relative to the carriage between a home position and a harvest position; 
a detection lever movably coupled to the carriage such that the detection lever is movable between a retracted position and an extended position, the detection member being biased toward the extended position; and 
a retention mechanism configured to retain the detection lever in the retracted position when the ice mold is in the harvest position, wherein the retention mechanism is configured to retain the detection lever in the retracted position when the ice mold is in the home position, and release the detection lever when the ice mold is moved from the home position to the harvest position; and 
a self-contained control system including: 
a controller, 
a temperature sensor fixed to the ice mold, and 
a wire coupled that electrically connects the temperature sensor to the controller, 
wherein the ice mold has a coupling element that rotatably couples the ice mold to the carriage, and the wire passes through a hole in the coupling element.

15.	 (Original) (15) The ice maker according to claim 14, wherein the drive assembly includes a drive shaft operatively coupled to the coupling element of the ice mold, and the wire passes through a hole in the drive shaft.

16. 	(Ex. Amd.) (16) And the ice maker according to claim [[4]] 1, further comprising a water slide for delivering water to the ice mold when in the home position, the water slide having a plurality of side walls and a floor that define a channel for water, 
wherein the ice maker defines a primary plane along which the plurality of cavities commonly open when the ice mold is in the home position, and 
the channel has a passage that curves about a slide axis that is substantially perpendicular to the primary plane.

17. 	(Original) (17) The ice maker according to claim 16, wherein the channel has: 
an inlet, 
an outlet, 
an inlet passage that extends downstream from the inlet, 
an intermediate passage that downstream of the inlet passage, and 
an outlet passage downstream from the intermediate passage that terminates at the outlet, 
wherein the inlet passage and the intermediate passage interest with each other to form a T-shape, and the intermediate passage is arranged substantially perpendicular to the inlet passage.

18. 	(Ex. Amd.) (18) The ice maker according to claim [[4]] 1, further comprising a first mounting element and a second mounting element for mounting the ice maker to an appliance, wherein: 
the ice maker defines a primary plane along which the plurality of cavities commonly open when the ice mold is in the home position, 
the first mounting element and second mounting element respectively define a first mounting axis and a second mounting axis that are substantially parallel to the primary plane, and 
the first mounting axis and second mounting axis extend along a common mounting plane that is oblique to the primary plane.

19. 	(Original) (19) The ice maker according to claim 18, wherein the mounting plane forms an angle with the primary plane, the angle being between 1° and 50°.

20. 	(Original) (20) The ice maker according to claim 18, wherein the first mounting element corresponds to a first aperture defined by the carriage and the second mounting element corresponds to a second aperture defined by the carriage, wherein the first aperture extends farther from the primary plane than the second aperture.

21. 	(Ex. Amd.) The ice maker according to claim [[4]] 1, wherein the carriage includes one or more mounting elements for mounting the carriage to a wall of an appliance.	-     -

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9/1/2022